573 So. 2d 445 (1991)
Darrell Lavette GOLDSMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 90-00299.
District Court of Appeal of Florida, Second District.
February 1, 1991.
James Marion Moorman, Public Defender, and Stephen Krosschell, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Wendy Buffington, Asst. Atty. Gen., Tampa, for appellee.
PATTERSON, Judge.
Goldsmith challenges his conviction for unarmed robbery on the basis that the taking was accomplished without the required force or violence to constitute a robbery. We agree and reverse.
On August 15, 1989, James Ward, a part-time Highlands County deputy sheriff, was working undercover as a drug buyer in Lake Placid. While attempting to negotiate a purchase of crack cocaine from Goldsmith, Goldsmith snatched a ten-dollar bill from Ward's hand and ran. Goldsmith did not touch Ward in the process of the theft. The slight force used by Goldsmith to remove the bill from Ward's hand is insufficient to constitute the crime of robbery. See S.W. v. State, 513 So. 2d 1088 (Fla. 3d DCA 1987).
Reversed and remanded with directions to adjudicate Goldsmith guilty of petit theft.
SCHOONOVER, C.J., and PARKER, J., concur.